OPINION — AG — **** DEPARTMENT OF PUBLIC SAFETY — RELEASE OF INFORMATION ON SUSPENDED OR REVOKED LICENSES **** THERE IS NO PROHIBITION IN THE LAWS OF THIS STATE AGAINST THE DEPARTMENT OF PUBLIC SAFETY FURNISHING TO THE NEWS MEDIA, LAW ENFORCEMENT OFFICIALS, OR TO PRIVATE INDIVIDUALS, LISTS OF NAMES AND ADDRESSES OF PERSONS WHOSE OPERATORS' LICENSES HAVE BEEN REVOKED OR SUSPENDED. CITE: 47 O.S. 1972 Supp. 6-177, [47-6-177], 47 O.S. 1971, 2-111 [47-2-111] 51 O.S. 1971 24 51-24
(PAUL C. DUNCAN) ** SEE: OPINION NO. 79-011 (1979) **